CRIST, Judge.
The thirty-eight year marriage of the parties in this action was dissolved by the trial court. The couple’s four children were emancipated at the time of the decree. Husband appeals on the ground that he was awarded an unduly small share of the marital property. We affirm.
The decree of dissolution awarded husband marital property valued at approximately $34,000 and wife was given about $55,000 worth of property. According to wife’s testimony, husband was guilty of marital misconduct and husband admitted to squandering approximately $12,000 gambling after wife filed for dissolution of the marriage.
Our reading of the transcript convinces us that the trial court followed the guidelines of § 452.330, RSMo.1978. Waitsman v. Waitsman, 599 S.W.2d 42 (Mo.App.1980). The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
REINHARD, P. J., and SNYDER, J., concur.